Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 17, 2017                                                                                     Stephen J. Markman,
                                                                                                               Chief Justice

                                                                                                     Robert P. Young, Jr.
                                                                                                          Brian K. Zahra
  155039(47)                                                                                      Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Joan L. Larsen,
            Plaintiff-Appellee,                                                                                     Justices
                                                                  SC: 155039
  v                                                               COA: 328475
                                                                  Wayne CC: 15-000907-FC
  HARRY MAINE, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a
  supplemental pleading is GRANTED. The supplemental pleading submitted on March 9,
  2017, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                March 17, 2017
                                                                             Clerk